JOHNSON, J.,
specially concurring.
1 agree with the majority’s conclusion that the testator’s use of the word "between” in the context of the specific devise is ambiguous, but disagree with its conclusion that this ambiguity cannot be resolved by resort to examining the four comers of the will. While it is true that in popular usage no distinction is generally made between the words "between” and "among,” see 4 Page on Wills, 581, § 36.20 (BoweParker Revised 1961), it is apparent from the four *230comers of this will that the testator did intend to make that distinction and intended the word "between” here to signify its preferred definition involving two persons or things. The devise in question provides: "to be equally divided between our two daughters Marjorie R. Raymond and Patricia L. Lee and their children * * *.” (Emphasis supplied.) A bequest in the same will provides:
"* * * I leave everything to her [my wife], with one request that she does not leave our Daughter Betty M. Campbell and her heirs anything other than $100 dollars to be divided equally among them. * * *” (Emphasis supplied.)
The fact that the testator used the word "among” in a bequest in the same will is significant and indicates independently of any extrinsic evidence his understanding of the distinction between the two words and his similar intent to distinguish between the manner in which he was devising or bequeathing to the two groups. I would reverse and remanded on that ground alone.